Case 2:16-cv-07840-ES-MAH Document 144 Filed 01/15/20 Page 1 of 12 PageID: 2938




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 MERINO, et a!., individually and on
 behalf of all others similarly situated,     Case No.: 2:16-cv-07840-ES-MAH

              Plaintiffs,

        V.


  WELLS FARGO & COMPANY and
  WELLS FARGO BANK, N.A.,
              Defendants.


        ORDER AND JUDGMENT GRANTING PLAINTIFFS’
   MOTION FOR FINAL APPROVAL OF SETTLEMENT AGREEMENT

        This matter having come before the Court at 2:00 p.m. Eastern Time on

  January 13, 2020, upon Plaintiffs’ Motion for Final Approval of the Settlement

  Agreement, as well as Plaintiffs’ Motion for Approval of Attorneys’ Fees and Costs

  (Dkt. No. 137), and upon review and consideration of the Settlement Agreement

  and Release (“Settlement Agreement”) filed with the Court on February 28, 2019

  (Dkt. No. 132-1), the Court having considered all papers filed and proceedings in

  this action, the evidence and argument of counsel presented at the Final Approval

  Hearing, and having received no objections to the proposed Settlement Agreement,

  and determining that the Settlement Agreement represents a fair, adequate, and

  reasonable resolution of this matter, and otherwise being fully informed and good
Case 2:16-cv-07840-ES-MAH Document 144 Filed 01/15/20 Page 2 of 12 PageID: 2939




  cause appearing therefor, it is hereby ORDERED, ADJUDGED, AND

  DECREED AS FOLLOWS:

         1.    The Court hereby grants final approval of the proposed Settlement

  Agreement, finding that its terms are fair, reasonable, and adequate, and that it is in

  compliance with all applicable requirements of Rule 23 of the Federal Rules of Civil

  Procedure, and also constitutes a fair and reasonable resolution of a bona fide

  dispute under the federal Fair Labor Standards Act, 29 U.S.C.          §   201, et seq.

  (“FLSA”).

        2.     The Court finds that the Settlement falls within the range of

  reasonableness because the Settlement has key indicia of fairness, in that: (a) the

  Parties reached the Settlement only after they were adequately informed through

  relevant discovery; (b) the extensive negotiations were contentious, arm’s-length,

  and facilitated by an experienced professional mediator (Jeffrey A. Ross, Esq.); and

  (c) the proponents of the Settlement are experienced in similar litigation.

  Accordingly, the Settlement Agreement is hereby frilly and finally approved.

         3.    This Order adopts and incorporates by reference the terms and

  conditions of the Settlement together with the definitions used therein.

         4.     Pursuant to 29 U.S.C.   § 2 16(b), the Court hereby grants final approval
  and certification for settlement purposes only to the Settlement Collective, defined

  as:


                                              2
Case 2:16-cv-07840-ES-MAH Document 144 Filed 01/15/20 Page 3 of 12 PageID: 2940




             All individuals who, while working for the Bank in a Covered
             Position, at any time from January 1, 2015 through December31,
             2017 (the “Collective Period”) in any state other than California,
             recorded working more than 38 hours in at least one workweek
             during the Collective Period.

        5.     Pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3), the

  Court hereby grants final approval and certification for settlement purposes only to

  the following Settlement Class and finds that the Plaintiffs identified below are

  adequate representatives of the state-specific subclasses defined below:

             All individuals who, while working for the Bank in a Covered
             Position in one of the states set forth in (i) through (vii) below,
             recorded working more than 38 hours in at least one workweek
             during the following relevant time period for the Applicable
             State Subclass (collectively these periods are referred to as the
             “Applicable Class Period”):

             (i)     In Connecticut at anytime from January 1,2016 through
                     December 31, 2017 (the “Connecticut Subclass”); and
                     Plaintiff Richard Sklenka is the class representative for
                     the Connecticut Subclass;

             (ii)    In Minnesota at any time from January 1, 2015 through
                     December 31, 2017 (the “Minnesota Subclass”); and
                     Plaintiff Abdullahi Hajisomo is the class representative
                     for the Minnesota Subclass;

             (iii)   In Nevada at any time from January 1, 2016 through
                     December 31, 2017 (the “Nevada Subclass”); and
                     Plaintiff Joshua Thomson is the class representative for
                     the Nevada Subclass;

             (iv)     In New Jersey at anytime from January 1,2016 through
                      December 31, 2017 (the “New Jersey Subclass”); and
                      Plaintiffs Juan Carlos Merino and Jonathan Almonte are
                      the class representatives for the New Jersey Subclass;

                                            3
Case 2:16-cv-07840-ES-MAH Document 144 Filed 01/15/20 Page 4 of 12 PageID: 2941




             (v)     th New York at any time from January 1, 2012 through
                     December 31, 2017 (the “New York Subclass”); and
                     Plaintiff Jonathan Almonte is the class representative for
                     the New York Subclass;

             (vi)    In North Carolina at any time from January 1, 2016
                     through December 31, 2017 (the “North Carolina
                     Subclass”); and Plaintiff Claudia Cervantes Chouza is
                     the class representative for the North Carolina Subclass;

             (vii)   In Pennsylvania at any time from January 1, 2015
                     through December 31, 2017 (the “Pennsylvania
                     Subclass”); and Plaintiff Keenan Johnson is the class
                     representative for the Pennsylvania Subclass.

        6.     With respect to granting final certification of the Settlement Collective

  pursuant to 29 U.S.C.   § 2 16(b) and the Settlement Class pursuant to Rule 23(a) and
  (b)(3) of the Federal Rules of Civil Procedure, the Court considered: (a) the

  allegations, information, arguments, and authorities provided by the Parties in

  connection with the pleadings and papers filed in this case; (b) information,

  arguments, and authorities provided by Plaintiffs in support of their motion for final

  approval of the Settlement Agreement and motion for approval of attorneys’ fees

  and expenses; (c) the terms of the Settlement Agreement, including, but not limited

  to, the definition of the Settlement Class and Settlement Collective and the benefits

  to be provided to the members; and (d) with respect to the Settlement Class, the

  Settlement’s elimination of any potential manageability issue that may otherwise

  have existed if the case continued to be litigated.



                                             4
Case 2:16-cv-07840-ES-MAH Document 144 Filed 01/15/20 Page 5 of 12 PageID: 2942




          7.   With respect to the Settlement Class, the Court finds for settlement

  purposes only that the prerequisites for a class action under Rules 23(a) and (b)(3)

  of the Federal Rules of Civil Procedure are satisfied. The Court finds, in the specific

  context of this Settlement, that the following requirements are met with respect to

  the Settlement Class: (a) the number of Settlement Class Members is in the

  thousands and is so numerous that joinder of all Settlement Class Members is

  impracticable; (b) there are questions of law and fact common to the Settlement

  Class Members; (c) Plaintiffs’ claims are typical of the claims of the Settlement

  Class Members they seek to represent for purposes of the Settlement; (d) Plaintiffs

  and Class Counsel have fairly and adequately represented the interests of the

  Settlement Class and will continue to do so; (e) questions of law and fact common

  to the Settlement Class Members predominate over any questions affecting any

  individual Settlement Class Member; and       (fl   a class action provides a fair and

  efficient method for settling the controversy under the criteria set forth in Rule 23.

  The Court also concludes that, because the case is being settled rather than litigated,

  the Court need not consider any manageability issues that might otherwise be alleged

  by Defendants in the context of a trial of a class action involving the issues in the

  case.
Case 2:16-cv-07840-ES-MAH Document 144 Filed 01/15/20 Page 6 of 12 PageID: 2943




        8.     The named plaintiffs and any opt-in plaintiffs in Mule,; et aL v. Wells

 Fargo Bank, N.A., No. 2:16-cv-05597-JHS (E.D. Pa.), are excluded from the

  Settlement Collective and Settlement Class.

        9.     The Court hereby appoints Shanon J. Carson, Sarah R. Schalman

  Bergen, and Alexandra K. Piazza of Berger Montague PC, Roosevelt N. Nesmith of

  the Law Office of Roosevelt N. Nesmith, LLC, Catherine Anderson of Giskan

  Solotaroff & Anderson LLP, David Markham of The Markham Law Firm, Peggy

  Reali of Reali Law APC, Richard Quintilone of Quintilone & Associates, and Russel

  S. Warren Jr. as Class Counsel in this action. The Court finds that Class Counsel

  have the experience, knowledge, and skills to represent, promote, and safeguard the

  interests of the Settlement Class and the Settlement Collective. The Court further

  finds that Class Counsel have satisfied their professional and ethical obligations in

  representing the Settlement Class and the Settlement Collective and achieving the

  Settlement reached in this litigation.

         10.   In recognition of the services rendered on behalf of the Settlement Class

  and Settlement Collective, the following service awards are approved to the

  following individuals: $20,000 each to the original named Plaintiffs Juan Carlos

  Merino and Agustin Morel, Jr.; $10,000 each to the seven additional named

  Plaintiffs Joshua Thomson, Jonathan Almonte, Keenan Johnson, Abdullahi

  Hajisomo, Claudia Cervantes Chousa, Richard Sklenka, and Wilson Blount; and



                                            6
Case 2:16-cv-07840-ES-MAH Document 144 Filed 01/15/20 Page 7 of 12 PageID: 2944




  S5,000 each to Opt-In Plaintiffs Kayla Burget-Ruff, David Davis, Heather Davis,

  Aaron Diaz, Kathleen Jones, and Jeffry Trawinksi, for a total of $140,000 in

  collective service awards.

        11.    The Court approves the proposed cypres recipients, Legal Services of

  New Jersey and Legal Aid of North Carolina, for receipt of any portion of the

  Reserve Amount that remains unused after the Second Check Cashing Period as set

  forth in the Settlement Agreement at    23.6.

        12.    Class Counsel’s attorneys’ fees in the amount of $10.5 million (30% of

  the S35 million Maximum Settlement Amount), and reimbursement of out-of-pocket

  expenses not to exceed $60,000 are granted and finally approved.

        13.    The Court reaffirms its appointment of Rust Consulting, Inc. as the

  Settlement Administrator and Rust’s fees and costs of notice and settlement

  administration not to exceed $220,000 are finally approved.

         14.   Each and every time period and provision of the Settlement Agreement

  is deemed incorporated in this Order as if expressly set forth here and has the lull

  force and effect of an Order of this Court.

         15.   The Court finds that the methods of notice of the Settlement provided

  to the Settlement Class and the Settlement Collective, as set forth in the declarations

  of Jessica Jenkins on behalf of Rust Consulting, Inc., satisfied the requirements of

  due process, the Federal Rules of Civil Procedure, and constituted the best, due, and



                                             7
Case 2:16-cv-07840-ES-MAH Document 144 Filed 01/15/20 Page 8 of 12 PageID: 2945




  sufficient notice to all persons entitled thereto. The Court specifically finds that the

  language included in the Check Opt-In Form and the Claim Form constitutes a

  consent to join the Lawsuit for settlement purposes only, pursuant to 29 U.S.C.        §
  2 16(b), and to release claims under the FLSA. Such language also is sufficient to

  establish a bonafide dispute under the FLSA between the Settlement Participant

  and Defendants.

         16.   The members of the Settlement Class were provided an opportunity to

  object to or request exclusion from the Settlement. In fact, the Court observes that

  there were no objections to the Settlement, and only seven Settlement Class

  Members made timely and valid Requests for Exclusion from the Settlement.

         17.   The Settlement Administrator shall continue to maintain a record of

  those individuals who have consented to join the Settlement of this Lawsuit, as

  provided in the Settlement Agreement, ¶ 16.2(iv), (viii). Class Counsel is relieved of

  the requirement to file Check Opt-In Forms and Claim Forms and may instead

  comply with the consent filing requirements of 29 U.S.C.     § 216(b) by filing with the
  Court, and serving on Defendants’ Counsel, a declaration from the Settlement

  Administrator attaching a complete list of the names, with a corresponding unique

  identification number generated by the Administrator, for all Settlement Participants.

  The list of names may be filed under seal after the expiration of the Second Check

  Cashing Period, as provided in the Settlement Agreement.



                                              8
Case 2:16-cv-07840-ES-MAH Document 144 Filed 01/15/20 Page 9 of 12 PageID: 2946




           18.   The Court acknowledges that the Settlement Agreement is not an

  admission by Defendants or by any other Released Party of wrongdoing. Neither

  this Order, the Settlement Agreement, nor any document referred to herein, nor any

  action taken to carry out the Settlement, may be construed as, or may be used as, an

  admission of any fault, wrongdoing, omission, concession, or liability whatsoever

  by or against Defendants or any of the Released Parties.

           19.   All Participating Class Members and all Participating Collective

  Members are bound by this Final Judgment and Order and by the terms of the

  Settlement Agreement, including releases provided for in the Settlement, the

  Notices, the Check Opt-In Form and Claim Form, and this Final Judgment and

  Order.

           20.   As of the Effective Date of the Settlement, by operation on the entry

  of this Final Order and Judgment, each Participating C]ass Member and each

  Participating Collective Member, including Plaintiffs and Opt-In Plaintiffs

  (collectively, “Settlement Participants”), shall be deemed to have ifilly released,

  waived, relinquished and discharged to the fullest extent permitted by law, all

  Released Claims that he or she may have against the Released Parties as set forth

  below, in the Notices, and in the Settlement Agreement:

           Upon the Effective Date and the payment by Wells Fargo of the
           Maximum Settlement Amount, each Settlement Participant hereby
           forever discharges and releases the Released Parties from any and all
           suits, actions, causes of action, claims, or demands for unpaid wages

                                             9
Case 2:16-cv-07840-ES-MAH Document 144 Filed 01/15/20 Page 10 of 12 PageID: 2947




        (including overtime wages), damages, reimbursements, unpaid
        advances, civil and/or statutory penalties, liquidated damages, punitive
        damages, multiple damages, interest, attorneys’ fees, litigation costs,
        restitution, and/or equitable relief in any way growing out of their work
        in a Covered Position for any and all claims that were or could have
        been asserted in the Lawsuit or that are based on or arise out of the facts
        alleged in any version of the complaints filed in the Lawsuit (including
        those asserted in the First Amended Complaint and Second Amended
        Complaint), from the beginning of the Collective Period or the
        Applicable Class Period (as defined in Paragraphs 1.49 and 1.47 of the
        Settlement Agreement), whichever is the earlier date, through June 20,
        2018, including without limitation any claims under the FLSA and any
        applicable state, county, or local laws, statutes, regulations, ordinances,
        or wage orders for alleged unpaid overtime, premium, or minimum
        wages; failure to provide compliant meal and/or rest breaks; failure to
        pay meal and/or rest period compensation; failure to maintain required
        business records; failure to provide accurate or completed itemized
        wage statements; failure to compensate for all time worked; failure to
        properly calculate compensable time worked or the regular rate of pay;
        failure to pay or reimburse for all business expenses; waiting time
        penalties; failure to pay all wages due in a timely manner, including
        upon employment termination; misclassification of employees as
        exempt employees, independent contractors, or any other form of non-
        employee workers; and contributions to any 40 1(k) or other retirement
        or employee benefit plan based on any payments made by reason of this
        Agreement (collectively, the “Released Claims”). Notwithstanding the
        foregoing, nothing in this provision releases any claim that cannot be
        released as a matter of law, including that Participating Class Members
        who are not Participating Collective Members shall not release their
        claims under the FLSA. Except for Plaintiffs and Opt-In Plaintiffs as
        set forth in Paragraph 13. 1 of the Settlement Agreement, the Released
        Claims apply only to the employment of Participating Collective
        Members and Participating Class Members while they were employed
         in the Covered Positions during the longer of the Collective Period or
        Applicable Class Period.

         21.   The Court permanently enjoins, bars, and precludes all Settlement

   Participants from initiating, pursuing, prosecuting in any form (or allowing to be



                                            10
Case 2:16-cv-07840-ES-MAH Document 144 Filed 01/15/20 Page 11 of 12 PageID: 2948




  initiated, pursued, or prosecuted in their own right or on their own behalf) any of

  the Released Claims.

         22.   Settlement Participants were given a full opportunity to participate in

  the Final Approval Hearing and all Settlement Participants and other persons

  wishing to be heard have been heard. Accordingly, the Court determines that all

  Settlement Participants are bound by this Order.

         23.   The Court has considered all evidence presented, including evidence

  regarding the strength of Plaintiffs’ case; the risk, expense, and complexity of the

  claims presented; the likely duration of further litigation; the amount offered in

  Settlement; the extent of investigation and discovery completed; and the experience

  and views of Plaintiffs’ counsel. The Court has also considered the absence of any

  objections to the Settlement and the paucity of requests for exclusion from the

   Settlement as set forth above.

         24.    The Court hereby enters a judgment of dismissal, pursuant to Fed. R.

  Civ. P. 54(b), of the claims by the Settlement Participants with prejudice and

  without costs (except as specified in this Order above).

         25.    The injunction pursuant to the All Writs Act, 28 U.S.C.   § 1561, as set
   forth in Paragraph 16 of this Court’s Order Granting Plaintiffs’ Motion for

   Preliminary Approval of Settlement Agreement, dated July 9, 2019 (Dkt. 135)

  remains in full force and effect through and including thirty (30) calendar days after



                                            11
Case 2:16-cv-07840-ES-MAH Document 144 Filed 01/15/20 Page 12 of 12 PageID: 2949




  the conclusion of the Second Check Cashing Period, as defined in Paragraph 24 of

  the Settlement Agreement.

        26.    A list of Settlement Class Members who have elected to opt out of the

  Settlement Class and who therefore are not bound by the Settlement or this Order,

  includes: Augusto Vargas, Stephanie Anoyo, Alicia Kay, Shabbir Yusufali, Robert

  Satagaj, Shelby Lynn Deering, Marian Marquina, Daniel Aaron Doan and Brenda

  L. Krause. All other members of the Settlement Class shall be subject to all of the

  provisions of the Settlement Agreement and this Order.

        27.    Without in any way affecting the finality of this Final Judgment and

  Order, the Court retains continuing and exclusive jurisdiction over the Parties,

  including all Settlement Class Members and all Settlement Collective Members, to

  administer, supervise, construe, and enforce the Settlement in accordance with its

  terms and for the mutual benefit of the Parties.

  IT IS SO ORDERED.



  Dated                /3     ,   2020
        4)
        J
                                                 H9IS. Esther Spl
                                                 9hited Stat D trict Judge
                                                 isfrict of ew ersey




                                            12
